Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 11-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 11, the combination of limitations involving, receiving, by a terminal device according to a position sequence of four CSI-RS resources in first configuration information of at least one CSI-RS resource group, a first signal on a first slot n and a second slot n+1, wherein first two CSI-RS resources of the four CSI-RS resources are in the first slot n and latter two CSI-RS resources of the four CSI-RS resources are in the second slot n+1, wherein the first configuration information is radio resource control (RRC) signaling, the position sequence of the four CSI-RS resources in the RRC signaling is ordered by CSI-RS resource identifiers such that a first CSI-RS resource is prior to a third CSI-RS resource and a fourth CSI-RS resource, and a second CSI-RS resource is prior to the third CSI-RS resource and the fourth CSI-RS resource, among other claim limitations, are non-obvious over the prior art. 
The closest prior art, Gao et al. (US 20210067291 A1), Karjalainen et al. (US 20200366351 A1), and 3GPP TS 38.331 (3GPP TS 38.331 V15.1.0 (2018-03)) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416